Title: To George Washington from William Heath, 16 September 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Newport Sept. 16th 1780
                        
                        I am this moment honored with yours of the 13th Instant with one enclosed for the Honble Mr Bowdoin, which
                            agreable to your direction shall be forwarded immediately by Express.
                        We have no news in this Quarter except puffing accounts in the New York Papers of their Successes and our
                            losses at the Southward which we are loath to believe. I have the honor to be with the greatest respect your Excellencys
                            most Obedt Servt
                        
                            W. Heath
                        
                    